DETAILED ACTION

This is the initial Office action based on the application filed on July 17, 2020. Claims 1-20 are currently pending and have been considered below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims describe “determining not to cache the query request”. However, the Independent Claim upon which the claims dependent upon, explicitly state that a determination to cache the query request was already determined. Furthermore, a query request is either cached or not cached. Meaning that caching or not caching is an alternative of one another and only one of the alternatives needs to be addressed with regard to prior art.
As such, it is unclear how to interpret the Claims in view of their Independent Claim upon which they are dependent from.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhry et al (US Patent Application Publication 2014/0317084) in view of Ignatyev et al (US Patent Application Publication 2018/0336199).

	Claims 1 and 20: Chaudhry discloses a method and a device comprising:
	receiving a query request sent by a client [0039].

	Chaudhry does alone does not explicitly disclose determining resource occupation information of a data set corresponding to the query request.
	However, Ignatyev [0025] discloses identifying computational resources required to run a query to retrieve its result.
	As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Chaudhry with Ignatyev. One would have been motivated to do so in order to determine a course of action, such as at least caching, based on available resources.

	Chaudhry as modified further discloses:
	in response to determining to cache the query request according to the resource occupation information, obtaining the data set corresponding to the query request and storing the data set in an external memory [0039]. [See at least storing a query result in an external cache.]
	reading the data set from the external memory [0039]. [Also, see Ignatyev [0028.]
	Claim 2: Chaudhry as modified discloses the method of Claim 1 above, and Ignatyev further discloses wherein after determining the resource occupation information of the data set corresponding to the query request, the method further comprises: in response to determining not to cache the query request according to the resource occupation information, obtaining the data set corresponding to the query request and sending the data set to the client [0028, 0054].
	Claim 5: Chaudhry as modified discloses the method of Claim 1 above, and Ignatyev further discloses wherein after the determining the resource occupation information of the data set corresponding to the query request, the method further comprises: determining that a sum of the resource occupation information and currently occupied resources of a front-end server is greater than or equal to a resource threshold, determining to cache the query request [0053]. [See at least identifying a cumulative execution time.]
	Claim 6: Chaudhry as modified discloses the method of Claim 1 above, and Ignatyev further discloses wherein after the determining the resource occupation information of the data set corresponding to the query request, the method further comprises: determining that a sum of the resource occupation information and currently occupied resources of a front-end server is smaller than the resource threshold, determining not to cache the query request [0054]. [See at least identifying a cumulative execution time and calculating that it is below a threshold.]
	Claim 10: Chaudhry as modified discloses the method of Claim 1 above, and Ignatyev further discloses wherein the resource occupation information comprises one or any combination of the following: a memory occupancy rate; a CPU occupancy rate; and an amount of data of the data set [0054].
	Claim 19: Chaudhry discloses one or more computer readable media storing thereon computer-readable instructions that, when executed by one or more processors, cause the one or more processors to perform acts comprising:
	receiving a query request sent by a client [0039].

Chaudhry does alone does not explicitly disclose determining resource occupation information of a data set corresponding to the query request; and sending the data set to the client.
However, Ignatyev [0025] discloses identifying computational resources required to run a query to retrieve its result and Ignatyev [0028] discloses sending a result to a user.
	As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Chaudhry with Ignatyev. One would have been motivated to do so in order to determine a course of action, such as at least caching, based on available resources.

	in response to determining to cache the query request according to the resource occupation information, obtaining the data set corresponding to the query request and storing the data set in an external memory [0039]. [See at least storing a query result in an external cache.]
	reading the data set from the external memory [0039]. [Also, see Ignatyev [0028.]


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chaudhry et al (US Patent Application Publication 2014/0317084) in view of Ignatyev et al (US Patent Application Publication 2018/0336199) and further in view of Harris et al (US Patent Application Publication 2014/0280034).

Claim 7: Chaudhry as modified discloses the method of Claim 1 above, and Ignatyev further discloses:
	sending the data set to the client [0028].
	obtaining a processing time corresponding to the query request, the processing time being a time period from when the query request is received to when the data set is sent to the client [0025]. [See at least identifying execution time for a query.]

Chaudhry does alone does not explicitly disclose adjusting the resource threshold according to the processing time corresponding to the query request.
However, Ignatyev [0025] discloses identifying a threshold for query execution times and Harris [0077] discloses adjusting a threshold for query jobs.
	As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Chaudhry and Ignatyev with Harris. One would have been motivated to do so in order to be able to adjust resources for a query in order to be able to execute a query more efficiently.


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhry et al (US Patent Application Publication 2014/0317084) in view of Ignatyev et al (US Patent Application Publication 2018/0336199) and further in view of Balasubrahmanian et al (US Patent Application Publication 2018/0357304).

	Claim 11: Chaudhry as modified discloses the method of Claim 1 above, but Chaudhry alone does not explicitly disclose wherein the obtaining the data set corresponding to the query request and storing the data set in the external memory comprises: storing context information corresponding to the query request in the external memory; and reading the context information from the external memory, using the context information to obtain the data set corresponding to the query request, and storing the data set in the external memory.
	However, Balasubrahmanian [0101] discloses using external data to store a query context information such as a query identifier and Chaudhry [0039] discloses storing a data set in external memory.
	As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Chaudhry with Balasubrahmanian. One would have been motivated to do so in order to be able to identify a result set based at least a query identifier.
	Claim 12: Chaudhry as modified discloses the method of Claim 1 above, and Chaudhry further discloses wherein the storing the context information corresponding to the query request in the external memory comprises: parsing parameter information carried in the query request and determining whether the parameter information exists in a parameter table, the parameter table recording parameter information for caching; and in response to determining that the parameter information exists, storing the context information corresponding to the query request in the external memory [0039, 0043]. [See at least identifying whether parameters already reside in a cache and see Balasubrahmanian [0101] for storing context information such as a query identifier.]


Allowable Subject Matter
Claims 3-4, 8-9 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nguyen et al (2015/0242464) describes at least caching query results;
Klucar et al (2019/0065775) describes at least a size threshold of a query result.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163